MANN, Judge.
Pauline, as listing broker, was advised by a saleslady for another broker in a multiple listing system that their customer was willing to pay $32,000, or, if necessary, $33,000, for the property of Mr. and Mrs. Staples. Pauline’s saleslady had procured an offer of $30,000 and talked with Staples on the telephone. Pauline picked up the phone and talked with Staples but did not advise him of the higher offer although he knew of it. Staples sent a telegraphed acceptance of the $30,000 offer. These findings are supported by competent substantial evidence and support the suspension of *720Pauline’s license for one year. Pauline had a duty to disclose the higher offer. See Singer v. M. Grant Inc., Fla.App.1963, 151 So.2d 52; Anno., 7 A.L.R.3d 693.
Certiorari denied.
PIERCE, C. J., and McNULTY, J., concur.